Citation Nr: 9904234	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  93-28 538	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
the lumbosacral spine, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from November 1976 to 
November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 17, 1992, rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
an increased rating for his service-connected back 
disability, rated 10 percent disabling since November 1977.  

In denying the increased rating, the RO "inferred" a claim, 
arising from the increased rating claim, for service 
connection for residuals of a fracture of the 9th thoracic 
vertebra and proceeded to deny such claim, finding that since 
the fracture resulted from a post service motorcycle accident 
which occurred on August 30, 1981, the consequent post-
traumatic myelopathy and paralysis was not a disability which 
was incurred in service or proximately due to or the result 
of the service-connected disability, spondylolisthesis.  The 
veteran submitted a notice of disagreement with "the decision 
dated January 17, 1992, regarding the issue of a back 
condition in excess of 10 percent."  The RO then issued a 
statement of the case which addressed both the issue of 
entitlement to service connection for residuals of a fracture 
of T9 and entitlement to an increased rating for the service-
connected back disability.  The veteran submitted no 
contentions regarding the merits of his appeal in his 
Substantive Appeal, VA Form 1-9, filed in October 1992.  At a 
hearing at the RO on July 22, 1992, the veteran offered no 
contentions in support of a claim for service connection for 
the T9 fracture residuals on either a direct or a secondary 
basis, claiming instead that his disability was due to a 
surgical procedure performed after the accident at a VA 
hospital.

The Board remanded the appeal to the RO on March 15, 1996, 
for additional procedural and evidentiary development.  
Pursuant to the remand, the RO sent a letter to the veteran 
on March 22, 1996, to obtain clarification of whether he was 
seeking service connection or the T9 fracture residuals 
pursuant to 38 U.S.C.A. § 1151 and whether he was withdrawing 
his appeal as to that disorder on the basis of direct service 
incurrence or on a secondary basis.  The veteran was asked to 
identify all sources of medical treatment for his back since 
discharge from service and to sign forms authorizing the 
release of documentation of such treatment.  The veteran did 
not reply to this letter.  He did not report for VA 
examinations scheduled for April 26, 1996, or June 17, 1998, 
or reply to a request by his representative to contact the 
local office of the Disabled American Veterans.  After 
issuance of a supplemental statement of the case in July 
1998, the RO returned the record to the Board for further 
review on appeal.

The decision by the RO in January 1992 to adjudicate the 
issue of entitlement to service connection for residuals of 
the T9 fracture reflected the need to disassociate those 
components of the veteran's disability which were attributed 
to the service-connected spondylolisthesis from those due to 
the superimposed injury or, in the alternative, include them 
all within the service-connected rating as the evidence 
warranted.  To that extent, the service connection issue was 
treated as being inextricably intertwined with the increased 
rating issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994); Parker v. Brown, 
7 Vet. App. 116 (1994).  

Thereafter, the veteran made no effort to pursue the service 
connection issue after receiving notification of it from the 
RO.  The language of his notice of disagreement addressed the 
increased rating issue alone, and his Substantive Appeal, VA 
Form 1-9, contained no reference to a service connection 
issue.  He did not present any contentions in support of a 
service connection claim at his hearing at the RO in July 
1993.  Clearly, therefore, the regulatory requirements 
defining what constitutes an appeal have not been satisfied 
as to this matter.  See 38 C.F.R. § 20.200 (1998) ("An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal").  In this context, the 
request for clarification of the veteran's desires regarding 
this issue pursuant to the Board remand represented an effort 
to accord the veteran one last opportunity to cure the 
defects in the appeal.  Since he did not respond, the 
jurisdictional requirements for appellate review of the issue 
of service connection for residuals of a fracture of T9 with 
post-traumatic myelopathy are not satisfied and the matter 
will not be addressed further.  

The veteran was also asked in March 1996 to clarify whether 
he was seeking service connection for the T9 fracture 
residuals on the basis of 38 U.S.C.A. § 1151 (West 1991).  He 
did not respond to the RO's letter.  In the absence of an 
expression from him of an intention to pursue such a claim 
and cooperate in the development of the evidence needed to 
adjudicate it, no further action on the matter may be taken.  
Although the representative cites the case of Stegall v. 
West, 11 Vet. App. 268 (1998), as authority for requiring the 
RO to adjudicate the § 1151 issue, it is clear from the 
remand that the Board directed that the issue be adjudicated 
only "if appropriate," that is, in the event of a further 
expression  by the veteran of an interest in pursuing the 
issue and of a willingness to cooperate.  Lacking either, the 
RO had no further obligation to address the matter.


FINDINGS OF FACT

1.  A rating of 10 percent was assigned in January 1979 for 
spondylolisthesis at L5 - S1 under Diagnostic Code 5295.

2.  In October 1981, the veteran sustained massive injuries 
in a motorcycle accident with consequent partial paraplegia.

3.  No additional medical evidence showing the current status 
of the service-connected spondylolisthesis as a disability 
separate and distinct from residuals of the injuries 
sustained in the motorcycle accident is of record.

4.  To the best that can be determined, at the time of the 
occurrence of the motorcycle accident, the spondylolisthesis 
at L5 - S4 was productive of low back pain, positive straight 
leg raising, sciatica in the left lower extremity, and 
diminished ankle reflexes.

5.  To the best that can be determined, at the time of the 
superimposed injuries, the service-connected 
spondylolisthesis did not result in significant limitation of 
motion of the lumbosacral spine or more than slight 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
spondylolisthesis are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, Codes 5003, 
5292, 5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran underwent his first VA examination in November 
1978, at which time his complaints included lower back pain.  
He stated that the pain radiated down the back and that it 
hurt him to go up stairs.  Lifting himself on the left leg 
also produced the pain.  On examination, straight leg raising 
produced pain in the back at 60 degrees on the left.  Deep 
tendon reflexes were normal except for a diminished left 
ankle jerk.  The range of motion of the back was essentially 
normal.  Lifting movements to the right side produced pain in 
the left side.  There was some sciatic tenderness on pressure 
on the left side.  A step-off was noted in the lumbar spine 
when the posterior spines were palpated.  X-ray examination 
showed sacralization of L5.  Bilateral defects were seen in 
the pars interarticularis of L5 with Grade I 
spondylolisthesis at the L5 - S1 level.  The clinical 
impressions were (1) chronic back pain (disc syndrome) 
manifested by sciatica and diminished reflexes on the left, 
and (2) spondylolisthesis.  The veteran was eventually 
discharged from service because of disability consisting of 
spondylolisthesis, second degree, L5 - S1.  

On January 9, 1979, the RO granted service connection for 
spondylolisthesis, second degree, and assigned a 10 percent 
rating from November 1977.  The records reviewed included the 
November 1978 examination report as well as service medical 
records which showed that the veteran had been seen on 
various occasions for back pain diagnosed variously as back 
strain and spondylolisthesis.  

The veteran was involved in a motorcycle accident on 
August 30, 1981, in which he sustained a compression fracture 
of T9 resulting in post-traumatic myelopathy.  He was 
admitted to a VA hospital in January 1982 after having 
received initial treatment at St. Vincent Hospital followed 
by rehabilitation at the New England Rehabilitation Hospital.  
Harrington rods were inserted and later removed in April 
1982.

The veteran has been hospitalized by the VA on numerous 
occasions since the original treatment for the injury.  The 
records show that following the accident, he received 
extensive rehabilitation which resulted in his being able to 
walk with Vanini boots despite incomplete motor and sensory 
neuropathy originating at the T9 level.  It was reported in 
hospital reports through January 1991 that he complained of 
low back pain of a chronic nature in the thoracolumbar area.  
An orthopedic examination containing specific findings 
regarding the lumbosacral spine is not included. 

II.  Analysis

The Board finds that the veteran's claim for an increased 
rating for spondylolisthesis of L5 - S1 is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  Murphy v. Derwinski, 1 Vet. App. 78, 80 (1991); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Because the 
claim is well grounded, the Board is obligated by statute to 
provide assistance to the veteran in developing the evidence 
to support such claim.  In the circumstances of the present 
case, because of the presence of overwhelming disability 
superimposed upon the preexisting spondylolisthesis caused by 
the 1991 injuries, fulfillment of the duty to assist requires 
a current examination of the veteran for the purpose of 
ascertaining whether it is possible to separate out the 
manifestations of spondylolisthesis for rating purposes and, 
if so, to measure their severity in a manner that would 
permit application of the rating criteria.  An effort to do 
so was initiated by the Board in its March 1996 remand, but 
the effort was unsuccessful because the veteran did not 
respond to either a request for additional documents or 
notices to report for VA examinations on two different 
occasions.  

Without the veteran's active cooperation, nothing more can be 
done on his behalf, and the duty to assist must be deemed to 
have been satisfied to the extent possible.  The veteran is 
advised that if he decides in the future to cooperate with 
the VA actions to develop his claim, he may contact the RO 
and express his willingness to do so.  Until then, the Board 
is under no further obligation to assist him.  The United 
States Court of Veterans Appeals has held that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board will therefore proceed to 
decide the appeal on the basis of the evidence already of 
record.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (Part 4) based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998).  In evaluating the disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  38 C.F.R. §§ 4.1, 4.41 
(1998).  The Board has a duty to acknowledge and consider all 
regulations which are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Although the entire 
recorded history must be considered, 38 C.F.R. § 4.2 (1998), 
the regulations do not give past medical reports precedence 
over current findings and the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The service-connected spondylolisthesis is currently rated as 
10 percent disabling under the criteria found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, the code pertaining to 
lumbosacral strain.  Under that Code, a 10 percent rating is 
provided for symptoms of lumbosacral strain "with 
characteristic pain on motion."  The next higher rating of 
20 percent may be assigned under that code with "muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position."  Other codes are also 
applicable to ratings for disabilities of the back.  Under 
Code 5293, pertaining to intervertebral disc syndrome, a 
20 percent rating may be assigned when symptoms are 
"[m]oderate; recurring attacks."  38 C.F.R. § 4.71a, 
Code 5293 (1998). A back disability may also be rated on the 
basis of limitation of spine motion.  A 10 percent rating is 
provided for slight limitation of spine motion, and a 
20 percent rating is provided for moderate limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Code 5292 (1998).

In the absence of current medical findings indicating whether 
it is possible to distinguish the debilitating effects of the 
superimposed T5 fracture residuals from symptoms of the 
preexisting spondylolisthesis, the record does not provide a 
factual basis for identifying and quantifying the 
manifestations of spondylolisthesis. The best, though 
imperfect, method of rating the disability in the absence of 
current findings is to ascertain the status of the disability 
at the most recent possible time before the October 1981 
injury.  The evidence relevant to such a finding appears to 
be limited to the report of the November 1978 VA examination 
and the testimony of the veteran at his hearing in 1993.  It 
is relevant to note that although the November 1978 VA 
examination report was previously considered by the rating 
board in January 1979, the present determination must not be 
viewed as a review of the propriety of the determination made 
at that time.  The January 1979rating decision was not 
appealed by the veteran and became final after one year; it 
is not subject to review by the Board at the present time.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.104 (1998).

The veteran contends that at the time of the motorcycle 
accident, he had already experienced an increase in 
disability of the back.  The extent of any such increase 
cannot be measured in the absence of contemporaneous medical 
data.  At the November 1978 examination, the range of motion 
of the back was characterized as "essentially normal."  This 
finding precludes the assignment of a 10 percent rating on 
the basis of the criteria stated in Code 5295, the code for 
lumbosacral strain, which specifies a specific degree and 
type of motion restriction that must be present.  It likewise 
precludes a rating higher than 10 percent for limitation of 
lumbosacral spine motion.  The veteran complained that the 
pain radiated to his left side and sciatica and diminished 
reflexes on the left were noted by the examiner.  The pain 
was worsened by motion, such as going up stairs, but the 
record contains no findings that could reasonably be 
construed as representing more than a slight impairment due 
to intervertebral disc syndrome.  There was no suggestion of 
motor impairment, weakness or incoordination.  In the absence 
of a finding of moderate disability due to intervertebral 
disc syndrome, there is no basis for the assignment of a 
20 percent rating under Code 5293.  In the absence of 
credible evidence regarding the veteran's current condition, 
the record is insufficient to establish that the disability 
picture resulting from spondylolisthesis alone, without 
regard to the superimposed impairment associated with the 
motorcycle injury, more nearly approximates the criteria 
required for the next higher rating under any of the 
applicable codes.  38 C.F.R. § 4.7 (1998).  

It is clear from the circumstances of this case that a 
preponderance of the evidence of record does not support the 
assignment of an increased rating for the veteran's service-
connected spondylolisthesis and that the positive and 
negative evidence is not in relative equipoise.  38 U.S.C.A. 
§ 5107(b).  Therefore, the benefit of the doubt rule does not 
apply and the appeal must be denied.  


ORDER

The appeal for a rating higher than 10 percent for 
spondylolisthesis at L5 - S1 is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

